Citation Nr: 0738650	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  05-03 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel




INTRODUCTION

The appellant in this case is a veteran who had active duty 
service from November 1979 to November 1980.

This matter came to the Board of Veterans' Appeals (Board) 
from a January 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  This matter was 
remanded in June 2006 for further development.  A review of 
the record shows that the RO has complied with all remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1.  Service connection for low back disability was severed by 
a February 1986 rating decision; a notice of disagreement was 
not received to initiate an appeal from that determination.  

2.  Evidence that raises a reasonable possibility of 
substantiating the claim for service connection for low back 
disability has not been received since the February 1986 
rating decision.


CONCLUSIONS OF LAW

1.  The February 1986 rating decision which severed 
entitlement to service connection for low back disability is 
final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  New and material evidence has not been received since the 
February 1986 severance of service connection for low back 
disability, and the claim of service connection for low back 
disability is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  

After reviewing the claims folder, the Board finds that the 
claimant has been adequately notified of the applicable laws 
and regulations which set forth the necessary criteria for 
the benefit currently sought.  The October 2003 VCAA letter 
effectively notified the veteran of the evidence needed to 
substantiate his claim as well as the duties of VA and the 
appellant in furnishing evidence.  The Board also notes that 
the October 2003 VCAA letter notified the appellant of the 
need to submit any pertinent evidence in the appellant's 
possession.  He was advised to submit information describing 
the additional evidence or the evidence itself.  The Board 
believes that a reasonable inference from such communication 
was that the appellant must also furnish any pertinent 
evidence that the appellant may have.  

Further, the October 2003 letter was sent to the appellant 
prior to the January 2004 rating decision.  The VCAA notice 
was therefore timely.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Therefore, the requirements of 38 C.F.R. 
§ 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.   

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  In the present appeal, the appellant was 
provided an October 2003 VCAA letter with notice of what type 
of information and evidence was needed to substantiate the 
claims for service connection. The veteran has also been 
provided with a July 2006 notice of the types of evidence 
necessary to establish a disability rating for his disability 
claim and the effective date of the disability.  
 
Moreover, a July 2006 letter was sent to the veteran advising 
him of the applicable laws and regulations, and information 
and evidence necessary to reopen his claim of service 
connection for low back disability.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).  

The Board further notes that the appellant's status as a 
veteran has never been contested.  VA has always adjudicated 
his claims based on his status as a veteran as defined by 
38 C.F.R. § 3.1.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service, private and VA, have been obtained.  
Also, the veteran was afforded a VA examination in March 
2007, and no further VA examination is necessary.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant as relevant to the issue on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with his claim.

Analysis

A review of the record shows that service connection for low 
back disability was severed by a February 1986 rating 
decision; a notice of disagreement was not received to 
initiate an appeal from that determination.  The February 
1986 rating decision therefore became final. 38 U.S.C.A. § 
7105.  However, applicable law provides that a claim which is 
the subject of a prior final decision may nevertheless be 
reopened if new and material evidence is presented or 
secured.  38 U.S.C.A. § 5108. A request to reopen the 
appellant's claim was received in January 2004. The RO 
granted the request to reopen, but denied the veteran's 
claim.  The present appeal ensued.

The Board notes that although the RO may have determined that 
new and material evidence was received to reopen the claim, 
the Board is not bound by that determination and must 
nevertheless consider whether new and material evidence has 
been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened if new 
and material evidence is presented or secured. 38 U.S.C.A. § 
5108.  New and material evidence is defined by regulation.  
See 38 C.F.R. § 3.156.  The Board notes that the provisions 
of 38 C.F.R. § 3.156(a) were amended.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).  However, the amended version 
is only applicable to claims filed on or after August 29, 
2001.  It appears that the appellant's current attempt to 
reopen the claim of basic eligibility for VA benefits was 
received in October 2003.

For purposes of this appeal, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Pertinent evidence of record at the time of the February 1986 
decision to sever service connection for low back disability 
consisted of service medical records showing treatment for 
back pains in service: July 1980 records showing a diagnosis 
of chronic lumbar strain; a July 1980 sick slip written due 
to the veteran's back; two entries in service medical records 
for attending physical therapy in July 1980 with the first 
entry noting questionable low back pain with questionable 
etiology; a September 1980 entry in service medical records 
revealing the veteran had pain in the lower back.  Also of 
record was an October 1980 exit examination in which the 
veteran's back was clinically evaluated as normal.  Further 
included were a contemporaneous medical history in which the 
veteran noted that while he had a history of back pain, he 
denied having any back pain at the time; and a November 1980 
service medical record reflecting follow-up treatment for 
chronic low back syndrome from July 1980 with a diagnosis of 
exacerbating low back syndrome just prior to leaving service.    

Also of record was a February 1981 VA examination noting that 
the veteran did not have low back pain but rather pain in the 
interscapular area of the back; and a February 1981 x-ray 
showing good anatomic alignment of the lumbar vertebral 
bodies without evidence of spondylolisthesis or 
spondylolysis.  Also of record were VA medical records 
showing various treatments for back problems from June 1981 
(when the veteran was diagnosed with chronic lumbosacral 
strain) to February 1985.

By rating decision in February 1986, the RO severed service 
connection for low back disability because the record did not 
show that he incurred any back disability in service and 
because the February 1981 VA examination failed to indicate 
any chronic disability.

Additional evidence received since the February 1986 RO 
decision includes VA medical reports showing various 
treatments for low back pain from November 2004 to February 
2006 with recitations of the veteran stating that his back 
pain is related to service.  Although this evidence is new in 
that it had not been previously considered, the evidence is 
cumulative and redundant of the evidence received prior to 
the February 1986 RO decision.  The newly received medical 
evidence shows treatment for back complaints after service, 
but it was known at the time of the February 1986 decision 
that the veteran has back problems after service.  To the 
extent that the newly received medical records include 
references to history furnished by the veteran attributing 
back disability to service, the veteran's contentions in this 
regard were also known to the RO in February 1986.  In other 
words, none of the evidence received since the February 1986 
decision adds anything new to the record.   

Also included is a March 2007 VA examination which showed 
that the veteran was diagnosed with neuritis, right lower 
extremity with chronic pain and muscle tightness in his 
lumbar spine with normal lumbar spine x-rays and normal 
magnetic resonance imaging (MRI) of the spine.  The VA 
examiner opined that it was more likely than not that the 
veteran's current low back disability is related to service.  
However, after further review in July 2007, the VA examiner 
amended his March 2007 opinion and ultimately opined that it 
was more likely than not that the current lumbosacral strain 
complaints were related to a motor vehicle accident post 
service and less likely than not related to his military 
lumbosacral strain.  The ultimate opinion expressed by the 
examiner goes against the veteran's claim.  Although this 
evidence is also new in that it had not been previously 
considered, the United States Court of Veterans Appeals 
(Court) has indicated that evidence that is unfavorable to a 
claimant's case and that supports the previous denial cannot 
trigger a reopening of the claim.  See Villalobos v. 
Principi, 3 Vet. App. 450, 452 (1992).
  
In sum, the evidence received since February 1986 rating 
decision does not relate to an unestablished fact necessary 
to substantiate the veteran's claim for service connection 
for low back disability.  Further, the additional evidence 
does not raise a reasonable possibility of substantiating the 
claim to reopen.  For these reasons, the Board concludes that 
the veteran has not presented new and material evidence to 
reopen his claim for service connection low back disability.  
Accordingly, the Board's analysis must end here and the 
appeal is denied.  See 38 U.S.C.A. § 5108.  


ORDER

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for low back 
disability.  The appeal is denied.




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


